Citation Nr: 0519445	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a back disorder.  The Board of 
Veterans' Appeals (Board) rendered a decision on this matter 
in September 2003.  Finding that new and material evidence 
had been submitted, the Board reopened the claim of service 
connection for a back disorder.  However, in that same 
decision, the Board also denied service connection for a back 
disorder of a de novo basis.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2004, in accordance with a Joint Motion for Partial 
Remand filed by both the Secretary and appellant, the Court 
vacated the September 2003 decision and remanded the case to 
the Board for the purpose of providing the appellant adequate 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
and its applicability to his appeal.  The motion also 
instructed the Board to better address the question of 
whether the duty to assist had been met.

In March 2005, the veteran, through his representative, asked 
that he be afforded for a personal hearing before a veterans 
law judge sitting at the Board in Washington, DC.  Such a 
hearing was scheduled for June 10, 2005.  The veteran failed 
to report for this hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As set forth in the December 2004 Joint Motion for Partial 
Remand and the Appellant's Brief, the appellant has not been 
provided adequate notice as to what portion of the 
information and evidence that is needed to substantiate his 
claim is to be provided by him and which portion must be 
provided by VA, as required by the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  However, it is the RO that must 
insure compliance with the notice provisions in the first 
instance.  Accordingly, this case must be remanded.  

The Board also notes that the evidence of record includes a 
statement from 
D. Stewart, D.C., dated in November 2001.  In pertinent part, 
Dr. Stewart opined that the veteran's current back disability 
was "the result of the injury he sustained" in service in 
1945.  Although it was sufficient enough to reopen the 
veteran's claim for service connection, the probative value 
of the November 2001 medical opinion is significantly 
diminished due to the fact that there is no indication that 
the physician had the opportunity to review the veteran's 
entire medical file, to include his service medical records.  
The Board therefore finds that a VA orthopedic examination is 
needed in order to further explore the etiology of the 
veteran's current back disability.

This case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
establish his claim of entitlement to 
service connection for a back disorder, 
to include evidence establishing that he 
sustained an injury to his back in 
service;  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any back 
disability found.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current back disability 
is related to events occurring during the 
veteran's active military service.  The 
examiner should also reconcile his or her 
opinion with the service medical records 
and the findings made by Dr. Lambert in 
an August 1954 statement and Dr. Stewart 
in a November 2001 statement.  The 
rationale for all opinions expressed must 
also be provided.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
back disorder.  If the issue on appeal 
remains denied, provide the appellant and 
his representative with a new 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any 
evidence received since the issuance of 
Statement of the Case in June 2002.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


